[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action where the plaintiffs Robert Raiente and Susan Raiente were the owners of real estate known as 82 Willoughby Grove in the Town of Shelton, Connecticut. The plaintiff leased to the defendants Fiorillo said premises. On the 15th day of November 1995 the defendants vacated the premises without notice whereby the plaintiffs claim $1,119.00 of unpaid rent and $97.00 for a utility bill. In addition, the plaintiffs claim the property was damaged to the extent of $1,053.00.
The defendants do not deny the unpaid rent and utility bill but utilize special defenses whereby they tendered the sum of $1,075.00 as a security deposit which was never returned by the plaintiff.
The defense also claims damages for all the rents previously paid because the claim of the defendants is that there was no certificate of occupancy for the premises in question.
The plaintiff failed to produce a certificate of occupancy for said property, however, use and occupancy liability exists.
The court finds for neither party. The court finds for the defendant on the complaint and the plaintiff on the counterclaim without cost to either party. The plaintiffs may retain the security deposit as part of their damages.
Philip E. Mancini, Jr. Judge Referee